Exhibit 10.3

BIG 5 SPORTING GOODS CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (together with the attached grant notice
(the "Grant Notice"), (the "Agreement") is made and entered into as of the date
of grant set forth on the Grant Notice by and between Big 5 Sporting Goods
Corporation, a Delaware corporation (the "Company"), and the individual (the
"Grantee") set forth on the Grant Notice.

A.

Pursuant to the Big 5 Sporting Goods Corporation 2019 Equity Incentive Plan (the
"Plan"), the Committee has determined that it is to the advantage and best
interest of the Company to grant to Grantee the number of Restricted Stock Units
(as defined below) of the Company (the "Units") set forth on the Grant Notice,
and in all respects subject to the terms, definitions and provisions of this
Agreement and the Plan, which is incorporated herein by reference.

B.

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1.Grant and Terms of Units.

1.1Grant of Units.  Pursuant to the Grant Notice, the Company has granted to the
Grantee, subject to the terms and conditions set forth in the Plan and this
Agreement, the number of Restricted Stock Units set forth on the Grant
Notice.  “Restricted Stock Units” shall mean units granted pursuant to Article
VIII of the Plan, pursuant to which the Company has agreed to issue shares of
Common Stock to Grantee subject to the terms and conditions set forth in the
Plan and this Agreement (including the vesting and payment provisions of this
Section 1).

1.2Account.  Each Unit and Additional Unit (as defined below) shall be recorded
in an account (the “Account”), which shall specify whether such Unit and
Additional Unit is vested or nonvested and which shall be maintained on the
books and records of the Company.

1.3Cash Dividends.  Whenever any cash dividends are declared on the Common
Stock, the Company will credit the Account on the date such dividend is paid
with a number of additional Restricted Stock Units (the “Additional Units”)
equal to the result of dividing (i) the product of (x) the total number of Units
and Additional Units credited to the Account on the record date for such
dividend (without taking into consideration the Additional Units credited to the
Account as a result of such dividend) and (y) the per share amount of such
dividend by (ii) the Fair Market Value of one share of Common Stock on the date
such dividend is paid by the Company to the holders of Common Stock.

1.4Vesting.  As of the date of grant set forth in the Grant Notice, all of the
Units (including the right to Additional Units in respect thereof) shall be
unvested, and shall become vested only in accordance with the schedule set forth
in the Grant Notice.  Notwithstanding the foregoing, on the termination of
Grantee's continuous status as a Director for any reason, with or without cause,
including as a result of death or Disability, the Units shall immediately cease
vesting, and all Units remaining unvested as of the date of such termination
(and all rights to any Additional Units with respect thereto as described above)
shall be immediately forfeited, terminated and cancelled.   In addition,
Additional

- 1 -

 

 

--------------------------------------------------------------------------------

Units credited to the Account pursuant to Section 1.3, shall vest concurrently
with the vesting of Units in respect of which such Additional Units were
credited.

1.5Payment of Account.  

1.5.1General.  Payment of the Account shall be made in a lump sum to the Grantee
(or, in the event of the Grantee’s death, to the Grantee’s beneficiary, as
provided in Section 2.2) on the tenth business day of January of the calendar
year following the calendar year in which the Grantee’s services as a member of
the Board terminates for any reason.  The payment shall be made in shares of
Common Stock equal to the number of Restricted Stock Units credited to the
Account, provided that any fractional Restricted Stock Units shall be paid in
cash based on the Fair Market Value of one share of Common Stock on the payment
date.  

1.5.2Change in Control.  In the event of a Change in Control, the Account shall
be paid to Grantee in a lump sum in cash within five business days after the
consummation of the Change in Control, in an amount equal to the result of
multiplying (i) the number of Restricted Stock Units credited to the Account on
the Change in Control date by (ii) the Fair Market Value of one share of Common
Stock on the Change in Control date.  Notwithstanding the foregoing, if the
Change in Control involves the disposition or exchange of all of the Common
Stock of the Company for cash or securities, the price per share received by the
holders of Common Stock shall be substituted for the Fair Market Value on the
Change in Control date; if the price is paid other than solely in cash or
securities with a readily determinable market value, the Board will have the
sole discretion to determine the valuation of any such portion of the price per
share and shall make such determination prior to the consummation of such Change
in Control.

1.6No Stockholder Rights.  Neither the Grantee nor any other person shall have
any rights as a stockholder of the Company with respect to the Units and
Additional Units credited to the Account until the shares of Common Stock are
issued to the Grantee (or the beneficiary of the Grantee) pursuant to Section
1.5.1.

2.General Restrictions on Transfer of Units.

2.1No Transfers of Unvested Units.  Except as provided below with respect to
beneficiaries, in no event shall the Grantee sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or dispose of any Units or Additional Units (or
any right or interest therein) to any person in any manner whatsoever, whether
voluntarily or by operation of law or otherwise.  Any such purported transfer of
Units and/or Additional Units shall be null and void and without force or
effect.

2.2Beneficiary Designation.  Grantee shall have the right, at any time, to
designate any person or persons as his or her beneficiary or beneficiaries to
whom payment under the Plan shall be paid in the event of his or her death prior
to payment to the Grantee of his or her Account.  Any beneficiary designation
may be made or changed by Grantee by a written instrument, in such form as
prescribed by the Committee, which is filed with the Company prior to Grantee’s
death.  If Grantee fails to designate a beneficiary, or if all designated
beneficiaries predecease Grantee, the Account shall be paid to Grantee’s estate.

- 2 -

 

 

--------------------------------------------------------------------------------

3.Compliance with Applicable Laws; Section 409A.  No Units will be issued
pursuant to this Agreement unless and until there shall have been full
compliance with all applicable requirements of the Securities Act of 1933, as
amended (whether by registration or satisfaction of exemption conditions), all
applicable laws, and all applicable listing requirements of any national
securities exchange or other market system on which the Common Stock is then
listed. Notwithstanding any provision of this Agreement or the Plan to the
contrary, this Agreement will be construed, administered or deemed amended as
necessary to comply with the requirements of Section 409A of the Code to avoid
taxation under Section 409A.  The Committee, in its sole discretion, shall
determine the requirements of Section 409A that are applicable to the Agreement
and shall interpret the terms of the Agreement in a manner consistent
therewith.  Under no circumstances, however, shall the Company or any affiliate
or any of its or their employees, officers, directors, service providers or
agents have any liability to any person for any taxes, penalties or interest due
on amounts paid or payable under this Agreement, including any taxes, penalties
or interest imposed under Section 409A.

4.General.

4.1Governing Law.  This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

4.2Notices.  Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by 10
days advance written notice to the other parties.  Notice shall be effective
upon the earlier of receipt or 3 days after the mailing of such notice.

If to the Company:

Big 5 Sporting Goods Corporation
2525 East El Segundo Boulevard
El Segundo, CA 90245
Attention: Senior Vice President and General Counsel

If to Grantee, at the address set forth on the Company’s records.

4.3Community Property.  Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to any Units and the parties hereto shall act in all
matters as if the Grantee was the sole owner of such Units.  This appointment is
coupled with an interest and is irrevocable.

4.4Modifications.  This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.

4.5Capitalization Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution, stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Common Stock as described in Section 10.2 of the Plan,
the provisions of such Section shall apply to the Restricted Stock Units
credited to the Account.

4.6Additional Documents.  Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.

- 3 -

 

 

--------------------------------------------------------------------------------

4.7No Third-Party Benefits.  Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

4.8Successors and Assigns.  Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

4.9No Assignment.  Except as otherwise provided in this Agreement, the Grantee
may not assign any of his or her rights under this Agreement without the prior
written consent of the Company, which consent may be withheld in its sole
discretion.  The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

4.10Severability.The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

4.11Equitable Relief.  The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage.  Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies they may have at law or under this Agreement.

4.12Arbitration.

4.12.1General.  Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 4.12 and the then most applicable
rules of the American Arbitration Association.  Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof.  Such arbitration shall be administered by the American
Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Los Angeles, California.

4.12.2Selection of Arbitrator.  In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from a list of twenty persons
(who shall be retired judges or corporate or litigation attorneys experienced in
stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over the City of Los Angeles,
California.  If the parties are unable to agree upon an arbitrator from the list
so drawn, then the parties shall each strike names alternately from the list,
with the first to strike being determined by lot.  After each party has used
four strikes, the remaining name on the list shall be the arbitrator.  If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.

4.12.3Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each

- 4 -

 

 

--------------------------------------------------------------------------------

party, and, when acting within such capacity, any officer, director,
shareholder, employee or agent of each party, or of any of the above, and shall
apply as well to claims arising out of state and federal statutes and local
ordinances as well as to claims arising under the common law.  In the event of a
dispute subject to this paragraph, the parties shall be entitled to reasonable
discovery subject to the discretion of the arbitrator.  The remedial authority
of the arbitrator (which shall include the right to grant injunctive or other
equitable relief) shall be the same as, but no greater than, would be the
remedial power of a court having jurisdiction over the parties and their
dispute.  The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
he or it would be entitled to summary judgment if the matter had been pursued in
court litigation.  In the event of a conflict between the applicable rules of
the American Arbitration Association and these procedures, the provisions of
these procedures shall govern.

4.12.4Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the
arbitration.  Notwithstanding the foregoing, the prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party's costs
(including but not limited to the arbitrator's compensation), expenses, and
attorneys' fees.

4.12.5Award Final and Binding; Severability.  The arbitrator shall render an
award and written opinion, and the award shall be final and binding upon the
parties.  If any of the provisions of this paragraph, or of this Agreement, are
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration.  If a court should
find that the arbitration provisions of this Agreement are not absolutely
binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.

4.13Headings.  The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

4.14Number and Gender.  Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; and (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement.

4.15Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4.16Complete Agreement.  The Grant Notice, this Agreement and the Plan
constitute the parties' entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

- 5 -

 

 

--------------------------------------------------------------------------------

BIG 5 SPORTING GOODS CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE - NON-EMPLOYEE DIRECTOR

(2019 Equity Incentive Plan)


Big 5 Sporting Goods Corporation (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants to Grantee the number of restricted
stock units of the Company set forth below (the “Units”).  The Units are subject
to all of the terms and conditions as set forth in this Grant Notice, the
Restricted Stock Unit Agreement (the “Agreement”) which is attached hereto, and
the Plan (a copy of which has been provided to the Grantee).  The Agreement and
the Plan are deemed to be incorporated herein in their entirety.

Grantee:

Date of Grant:

Number of Restricted Stock Units:

Vesting Schedule:  Subject to the restrictions and limitations of the Agreement
and the Plan, the Units shall vest with respect to 100% of the Units subject to
this Grant Notice on the vesting date, which shall be the earlier of (a) the
date of the Company’s next annual stockholders meeting following the Date of
Grant or (b) the one-year anniversary of the Date of Grant.  Additional
restricted stock units credited to the Grantee’s account as a result of
dividends or other distributions in respect of the Company’s common stock shall
vest concurrently with the vesting of Units in respect of which such additional
restricted stock units were credited.

Acceleration of Vesting Upon a Change of Control: Upon a Change of Control (as
defined in the Plan), all Units (and all additional restricted stock units
credited to the Grantee’s account as a result of dividends or other
distributions in respect of the Company’s common stock) shall fully vest.

Additional Terms/Acknowledgements:  The undersigned Grantee acknowledges receipt
of, and has read and understands and agrees to, this Grant Notice, the Agreement
and the Plan.  Grantee further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Grantee and the Company regarding the grant by the Company of the Units
referred to in this Grant Notice.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or the
Committee upon any questions arising under this Grant Notice, the Agreement or
the Plan.

BIG 5 SPORTING GOODS CORPORATIONGRANTEE

By:     

                                      Signature                                      Signature

Title: Date:

Date:

ATTACHMENT:   Restricted Stock Unit Agreement

SPOUSE OF GRANTEE:

Spouse has read and understands this Grant Notice, the Agreement and the Plan
and is executing this Grant Notice to evidence Spouse’s consent and agreement to
be bound by all of the terms and conditions of this Grant Notice, the Agreement
and the Plan (including those relating to the appointment of the Grantee as
agent for any interest that Spouse may have in the Units).

Date: ________________________________

        Signature


Grantee Address:

 

 

- 6 -

 

 